
	

115 S2506 IS: To establish an aviation maintenance workforce development pilot program.
U.S. Senate
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2506
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2018
			Mr. Inhofe (for himself, Mr. Blumenthal, Mr. Moran, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish an aviation maintenance workforce development pilot program.
	
	
		1.Aviation maintenance workforce development pilot program
 (a)In generalThe Administrator of the Federal Aviation Administration may carry out a pilot program to provide grants for eligible projects to support the education and recruitment of aviation maintenance technical workers and the development of the aviation maintenance industry workforce.
			(b)Project grants
 (1)In generalThere are authorized to be appropriated $5,000,000 for each of the fiscal years 2019 through 2023 to provide grants under the pilot program established under subsection (a).
 (2)Dollar amount limitNot more than $500,000 shall be made available for any one-time grant in any fiscal year under the pilot program established under subsection (a).
 (c)Eligible applicationsAn application for a grant under the pilot program established under subsection (a) shall be submitted, in such form as the committee established under subsection (e) may specify, jointly by—
 (1)a holder of a certificate issued under part 21, 121, 135, or 145 of title 14, Code of Federal Regulations, or a labor organization representing aviation maintenance workers;
 (2)an accredited institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and
 (3)a State or local governmental entity. (d)Eligible projectsFor purposes of the pilot program established under subsection (a), an eligible project is a project—
 (1)to establish new educational programs that teach technical skills used in aviation maintenance, including purchasing equipment, or to improve existing such programs;
 (2)to establish scholarships or apprenticeships for individuals pursuing employment in the aviation maintenance industry;
 (3)to support outreach about careers in the aviation maintenance industry to— (A)primary, secondary, and post-secondary school students; or
 (B)to communities underrepresented in the industry; (4)to support educational opportunities related to aviation maintenance in economically disadvantaged geographic areas;
 (5)to support transition to careers in aviation maintenance, including for members of the Armed Forces; or
 (6)to otherwise enhance aviation maintenance technical education or the aviation maintenance industry workforce, as determined by a unanimous vote of the committee established under subsection (e).
				(e)Grant application review
 (1)Review committeeThe Administrator shall establish a committee to review and select applications for grants under the pilot program established under subsection (a).
				(2)Membership
 (A)In generalThe committee established under paragraph (1) shall be comprised of— (i)representatives of aircraft repair stations, air carriers, design and production approval holders, labor organizations, business aviation, general aviation, educational institutions, and other relevant sectors; or
 (ii)representatives of recognized industry groups representing entities described in clause (i). (B)LimitationThe committee established under paragraph (1) shall have not more than 9 members.
					
